1NOTICE OF ALLOWABILITY / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.

Response to Amendment
3.	Applicant’s response filed May 11, 2021 is acknowledged.  Claims 1, 9 and 10 have been amended and claims 5 and 14 have been cancelled.  Claims 1-4, 6-13 and 15-20 thus remain pending and are addressed below.

Allowable Subject Matter
4.	Claims 1-4, 6-13 and 15-20 are allowed.

Response to Arguments / Reasons for Allowance
5.	Applicant’s arguments, see section “C” of the “Remarks” portion of the response filed May 11, 2021, with respect to the claim rejection under 35 U.S.C. 103 over Neier et al. (US 2006/0169806) in view of Kost (US 2002/0117562) have been fully considered and are persuasive.  Also, it is noted that while the prior art to Neier does appear to generally include the essentially-recited structural elements of at least independent claims 1 and 10, the disclosure of Kost, previously relied upon to teach a soft and/or flexible material for the section of the beater tray front wall, is not considered to be a reasonable teaching to modify the Neier device so as to arrive at the invention recited in claims 1 and 10.  First, as correctly pointed out by Applicant, Neier does not confront the issue of a build-up or hardening of material at the front wall of the beater tray where the front wall is shaped to substantially correspond with a front portion of the footprint of the spinner deck.  Also, while Kost teaches a “spreader shield” element which can be made from “impact resistant plastic materials” such as “high density polyethylene”, the outer perimeter of the spinner deck element of Kost is shown to be significantly spaced from the inner wall of the spreader shield element, and Kost does not expressly or implicitly recognize the exemplary shield material(s) as being soft and/or flexible whereby the material would be “sufficiently deformable and/or flexible to reduce or prevent sticking, build-up, and/or hardening of the spreadable load against the soft and/or flexible section”, as now required by the independent claims of the instant application.  Thus, one having ordinary skill would not have been motivated from the disclosure of Kost, to modify the front wall of the beater tray shown by Neier.  The rejection of claims 1-4, 6-13 and 15-20 has thus been withdrawn.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752                                                                                                                                                                                      1